                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   JENNIFER PARKER,                           :
      Plaintiff                               :
                                              :            CIVIL ACTION
       v.                                     :            NO. 18-4860
                                              :
   BRIAD WENCO, LLC,                          :
      Defendant.                              :

                                            ORDER

       AND NOW, this 17th day of June, 2019, upon consideration of Defendant’s Motion to

Compel Arbitration and Stay Proceedings Pending Arbitration (docketed twice – at ECF Nos. 6,

11), Plaintiff’s Response thereto (ECF No. 12), Defendant’s Reply in Further Support (ECF No.

19), and the Report and Recommendation of the Honorable Lynne A. Sitarski, United States

Magistrate Judge (ECF No. 28), with no objections thereto having been filed in accordance with

Local Rule 72.1 IV, it is hereby ORDERED as follows:

            1. The Report and Recommendation is APPROVED and ADOPTED;

            2. Defendant’s Motion to Compel Arbitration and Stay Proceedings Pending
               Arbitration is GRANTED AS TO the provisions of the arbitration exclusive of the
               cost-sharing provisions;

            3. This matter, having been stayed for Plaintiff to secure new counsel (ECF No. 31),
               shall REMAIN STAYED after Plaintiff secures new counsel pending arbitration
               of this matter;

            4. The parties shall ARBITRATE this dispute pursuant to the terms of their
               arbitration agreement exclusive of the cost-sharing provisions; and,

            5. Defendant shall BEAR THE COSTS of arbitration, including any case
               management/filing fee imposed by JAMS.

                                             BY THE COURT:



                                               /s/ C. Darnell Jones, II
                                               C. DARNELL JONES, II         J.
